             Case 6:17-cv-00448-MC    Document 71   Filed 12/14/18   Page 1 of 20




Jennifer J. Middleton, OSB No. 071510
jmiddleton@justicelawyers.com
Caitlin Mitchell, OSB No.123964
cmitchell@justicelawyers.com
JOHNSON JOHNSON LUCAS & MIDDLETON, PC
975 Oak Street, Suite 1050
Eugene, OR 97401-3124
Phone: 541-683-2506
Fax: 541-484-0882

Whitney Stark, OSB No. 090350
whitney@albiesstark.com
ALBIES & STARK, LLC.
210 SW Morrison Street, Suite 400
Portland, OR 97204
Telephone: 503-308-4770
Fax: 503-427-9292

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


JENNIFER JOY FREYD,                                            Case No.: 6:17-cv-00448-MC

Plaintiff,                                    DECLARATION OF KEVIN E. CAHILL IN
                                              SUPPORT OF PLAINTIFF’S OPPOSITION
vs.                                           TO DEFENDANT’S MOTION FOR
                                              SUMMARY JUDGMENT
UNIVERSITY OF OREGON, MICHAEL H.
SCHILL and HAL SADOFSKY,

Defendants.




Declaration of Kevin E. Cahill, PhD
           Case 6:17-cv-00448-MC          Document 71       Filed 12/14/18    Page 2 of 20




          I, Kevin E. Cahill, declare and state the following:

          1.     I am a partner and project director at ECONorthwest and a research economist at

the Center on Aging & Work at Boston College. I have a doctorate in economics from Boston

College, am experienced in labor economics, applied econometrics, and public policy, and have

testified numerous times in deposition and at trial. I have published on a variety of topics related

to applied microeconomics and regularly present my research at academic conferences throughout

the country. A current copy of my CV is attached as Appendix A.

          2.     The matters set forth herein are of my own personal knowledge and/or are based

upon the records and files my firm maintains on this litigation. I am over 18 years of age, am of

sound mind, and am fully competent to testify to the matters stated herein.

          3.     In this case, I was provided with materials, including information on salaries,

position, years in rank, and retention raises, for faculty in the University of Oregon psychology

department from 2007 through 2017. This information was provided in Excel format and pdf

format.

          4.     Using these data I was asked to examine whether gender differences exist with

respect to the salaries of full professors, and the degree to which any observed differences can be

attributed to retention raises. To address these questions, I examined, both descriptively and in a

multivariate context, base salaries for full professors by gender and years in rank. The first step of

my analysis consisted of a straightforward scatter plot of base salary by years in rank,

superimposed with a regression-based trend line for male and female professors separately. I then

plotted by gender the retention raises for all professors in the University of Oregon psychology

department from 2007 to 2017. Finally, I conducted a regression analysis of base salaries that

jointly takes into account the impact of gender, years in rank, retention raises, and time trends.

This regression-based approach to assessing gender differences is widely accepted in the field of

applied microeconomics.




Kevin E. Cahill, PhD                                                                    ECONorthwest
                                                                                                  1
         Case 6:17-cv-00448-MC          Document 71          Filed 12/14/18    Page 3 of 20




       5.       What I found is that the regression trend line for female faculty salaries by years in

rank fell far below that for male faculty, and the discrepancy increased with years in rank (Exhibit

A). Further, the scatter plot shows that Professor Freyd’s salary (denoted in red) was far below

that of the average male faculty member in her department, conditional on years in rank. A scatter

plot of retention raises revealed that, of the 26 retention raises offered to tenure-track faculty

between 2007 and 2017, 21—or 81 percent—were offered to male faculty (Exhibit B). Finally, the

regression analysis revealed that female full professors earned, on average, approximately $15,000

less than their male counterparts, controlling for years in rank and time trends. The difference by

gender was highly statistically significant at the 1-percent level (p=0.004); that is, with a 99-

percent degree of confidence. Academic publications typically consider differences at the 5-

percent level, less stringent that what I found here, as being statistically significant. Finally, when

retention raises were included in the regression model, the indicator for having received a

retention raise was highly statistically significant (p=0.000) and gender no longer was a

statistically-significant determinant of full professor salaries. This finding strongly suggests that

the gender discrepancy in full professor salaries can be attributed to retention raises.

       I hereby declare that the above statement is true to the best of my knowledge and

belief, and I understand that it is made for use as evidence in court and is subject to penalty

for perjury.

       Dated this 13th day of December, 2018.




                                                       By:




                                                       Kevin E. Cahill, PhD



Kevin E. Cahill, PhD                                                                       ECONorthwest
                                                                                                     2
                                Case 6:17-cv-00448-MC       Document 71      Filed 12/14/18     Page 4 of 20




Exhibit A: Base Salary of Full Professors, Psychology Department, University of Oregon, 2007-
2017



                              225000

                              200000
  Base Salary ($, Annually)




                              175000

                              150000

                              125000

                              100000

                              75000

                              50000
                                       0     5         10         15         20         25            30
                                                             Years in Rank

                                             Female                          Professor Freyd
                                             Male                            Fitted Value (Female)
                                             Fitted Value (Male)



Note: Excludes BannerID=950414422 (Paul Slovic), BannerID=950436357 (Don Tucker), and
BannerID=951265588 (Kimberly Espy). Salary in years 2007-2015 measured as of November 1; salary in years
2016 and 2017 measured as of January 1. Base salary includes endowed chair funds for Nick Allen, Phil Fisher, and
Ulrich Mayr.

Sources: Salary Data UO-FREYD 003603-003614; Copy of UO-FREYD 010759-771 (00723163x9E68C)(100867).




Kevin E. Cahill, PhD                                                                                           ECONorthwest
                                                                                                                         3
                                                                                                     Cahill Declaration, Exhibit A
                                            Case 6:17-cv-00448-MC   Document 71            Filed 12/14/18   Page 5 of 20




Exhibit B: Retention Raises of Tenure-Track Professors, Psychology Department, University of
Oregon, 2007-2017


                                          50000
  Retention Raises, Salary ($, nominal)




                                          40000



                                          30000



                                          20000



                                          10000



                                             0
                                                  2007       2010                  2013                2016
                                                                           Year

                                                                    Male          Female


Sources: Salary Data UO-FREYD 003603-003614; UO-FREYD007501; Retention Letters.




Kevin E. Cahill, PhD                                                                                                    ECONorthwest
                                                                                                                                  4
                                                                                                              Cahill Declaration, Exhibit B
         Case 6:17-cv-00448-MC               Document 71         Filed 12/14/18        Page 6 of 20




                                                   APPENDIX A

                                           CURRICULUM VITAE
                                            KEVIN E. CAHILL

Education _____________________________________________________________________
Ph.D. Economics, Boston College, Chestnut Hill, MA, 2000
M.A. Economics, Boston College, Chestnut Hill, MA, 1997
B.A. Mathematics and Economics (with honors), Rutgers College, New Brunswick, NJ, 1993

Professional Experience _________________________________________________________
2012 – present   ECONorthwest: Senior Economist / Project Director (2012 – 2017); Partner (2018 – present)
2005 – present   Center on Aging and Work at Boston College: Research Economist
2005 – 2010      Analysis Group, Inc.: Associate (2005 – 2008); Manager (2009 – 2010)
2004 – 2005      Tinari Economics Group: Economist and Expert Witness
2003             Center for Retirement Research at Boston College: Associate Director for Research
2000 – 2002      Abt Associates, Inc.: Associate

Academic Papers and Publications _________________________________________________
Cahill, Kevin E. and Joseph F. Quinn. forthcoming. “The Retirement Income Security Outlook for Older Workers:
Causes for Concern and Reasons for Optimism.” In S. Czaja and J. James (Eds.), Current and Emerging Trends in
Aging and Work. New York, NY: Springer.

Cahill, Kevin E. revise and resubmit. “Retirement-Related Economic Damages Calculations and the Fair
Calculations in Civil Damages Act of 2016.” Journal of Forensic Economics.

Quinn, Joseph F., Kevin E. Cahill, and Michael D. Giandrea. 2018. “Transitions from Career Employment Among
Public- and Private-Sector Workers.” NBER Working Paper #25003. Cambridge, MA: National Bureau of
Economic Research.

Principi, Andrea, Deborah Smeaton, Kevin E. Cahill, Sara Santini, Helen Barnes, and Marco Socci. 2018. “What
Happens to Retirement Plans, and Does this Affect Retirement Satisfaction?” The International Journal of Aging
and Human Development, doi.org/10.1177/0091415018796627.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2018. “Is Bridge Job Activity Overstated?” Work,
Aging, and Retirement, doi.org/10.1093/workar/way006.

Quinn, Joseph F. and Kevin E. Cahill. 2018. “Challenges and Opportunities of Living and Working Longer.” In R.
Clark, R. Maurer, and O. S. Mitchell (Eds.), How Persistent Low Returns Will Shape Saving and Retirement. New
York, NY: Oxford University Press.

Quinn, Joseph F. and Kevin E. Cahill. 2017. “The Relative Effectiveness of the Minimum Wage and the Earned
Income Tax Credit as Anti-Poverty Tools.” Religions, 8(4), 69; doi:10.3390/rel8040069.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2017. “To What Extent is Gradual Retirement a
Product of Financial Necessity?” Work, Aging and Retirement, 3(1), 25-54; doi: 10.1093/worker/waw027.

Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                              5
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 1
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18       Page 7 of 20




Cahill, Kevin E., Andrew Dyke, John Tapogna, and Michael D. Giandrea. 2016. “The Impact of Oregon’s Pension
Legacy Costs on New Teacher Turnover and Quality.” U.S. Bureau of Labor Statistics Working Paper, 491
(August).

Principi, Andrea, Sara Santini, Marco Socci, Deborah Smeaton, Kevin E. Cahill, Sandra Vegeris, and Helen Barnes.
2016. “Retirement Plans and Active Aging: Perspectives in Three Countries.” Ageing & Society; doi:
10.1017/So144686x16000866.

Cahill, Kevin E., Michael D. Giandrea, Andrew Dyke, and John Tapogna. 2016. “Pension Generosity in Oregon and
its Impact on the K12 Workforce.” U.S. Bureau of Labor Statistics Working Paper, 488 (April).

Quinn, Joseph F., and Kevin E. Cahill. 2016. “The New World of Retirement Income Security in America.”
American Psychologist, 71(4), 321-333; doi: 10.1037/a0040276.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2015. Evolving Patterns of Work and Retirement. In L.
George & K. Ferraro (Eds.), The Handbook of Aging and the Social Sciences (8th Edition). New York, NY:
Elsevier.

Cahill, Kevin E., Jacquelyn B. James, and Marcie Pitt-Catsouphes. 2015. “The Impact of a Randomly Assigned
Time and Place Management Initiative on Work and Retirement Expectations.” Work, Aging and Retirement, 1(3);
doi: 10.1093/worker/wav012.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2015. “Retirement Patterns and the Macroeconomy,
1992 – 2010: The Prevalence and Determinants of Bridge Jobs, Phased Retirement, and Re-entry among Three
Recent Cohorts of Older Americans.” The Gerontologist, 55(3), 384-403; doi: 10.1093/geront/gnt146.

Cahill, Kevin E., Tay K. McNamara, Marcie Pitt-Catsouphes, and Monique Valcour. 2015. “Linking Shifts in the
National Economy with Changes in Job Satisfaction, Employee Engagement, and Work-Life Balance.” Journal of
Behavioral and Experimental Economics, 56, 40-54; doi: 10.1016/j.socec.2015.03.002.

Pitt-Catsouphes, Marcie, Jacquelyn B. James, Kevin E. Cahill, and Tay K. McNamara. 2015. “Relationships
between Team Performance and Managers Who Are Innovators and Early Adopters of Flexible Work Options.”
Journal of Change Management; doi: 10.1080/14697017.2015.1035665.

Cahill, Kevin E., Deborah Smeaton, Andrea Principi, Marco Socci, & Sara Santini. 2015. “Does the Option of
Continued Work Later in Life Result in a More Optimistic View of Retirement?” Papers and Proceedings of the
68th Annual Scientific Meeting of the Gerontological Society of America (November).

Cahill, Kevin E., and Joseph F. Quinn. 2014. “A Balanced Look at Self-Employment Transitions Later in Life.”
Public Policy & Aging Report, 24, 134-140; doi: 10.1093/ppar/pru40.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2014. “How Might the Affordable Care Act Impact
Retirement Transitions?” Papers and Proceedings of the NAFE Sessions at the 89th Annual Conference of the
Western Economics Association International (June).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2014. “The Impact of Hours Flexibility on Career
Employment, Bridge Jobs, and the Timing of Retirement.” U.S. Bureau of Labor Statistics Working Paper, 472
(March).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2013. “Are Gender Differences Emerging in the
Retirement Patterns of the Early Boomers?” U.S. Bureau of Labor Statistics Working Paper, 468 (September).




Kevin E. Cahill, PhD                                                                               ECONorthwest
                                                                                                             6
                                                                                       Cahill Declaration, Appendix A
                                                                                                              Page 2
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 8 of 20




Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2013. “New Evidence on Self-Employment Transitions
among Older Americans with Career Jobs.” U.S. Bureau of Labor Statistics Working Paper, 463 (April).

Pitt-Catsouphes, Marcie, Jacquelyn B. James, Stephen Sweet, Kevin E. Cahill, David Snow, Kim DeAngelis,
Suzanne Lawler, Maureen O'Keeffe, and Danielle Hartmann. 2013. Schedule optimization at the local level. In R.
Disselkamp (Ed.), Workforce asset management book of knowledge. Hoboken, NJ: Wiley.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2013. Bridge employment. In M. Wang (Ed.), The
Oxford Handbook of Retirement. New York, NY: Oxford University Press.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2012. “The Relationship between Work Decisions and
Location Later in Life.” U.S. Bureau of Labor Statistics Working Paper, 458 (October).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2012. “Older Workers and Short-term Jobs:
Employment Patterns and Determinants.” Monthly Labor Review, 135(5), 19-32 (May).

Quinn, Joseph F., Kevin E. Cahill, and Michael D. Giandrea. 2011. “Early Retirement: The Dawn of a New Era?”
TIAA-CREF Institute Policy Brief (July).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2011. “Reentering the Labor Force after Retirement.”
Monthly Labor Review, 134(6), 34-42 (June).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2011. “How Does Occupational Status Impact Bridge
Job Prevalence?” U.S. Bureau of Labor Statistics Working Paper, 447 (July).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2010. “Employment Patterns and Determinants among
Older Individuals with a History of Short-Duration Jobs.” U.S. Bureau of Labor Statistics Working Paper, 440
(August).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2010. “The Role of Re-entry in the Retirement
Process.” U.S. Bureau of Labor Statistics Working Paper, 439 (June).

Jaff, Michael R., Kevin E. Cahill, Andrew P. Yu, Howard G. Birnbaum, and Luella M. Engelhart. 2010. “Clinical
Outcomes and Medical Care Costs among Medicare Beneficiaries Receiving Therapy for Peripheral Arterial
Disease.” Annals of Vascular Surgery, 24(5), 577-587 (July).

Cahill, Kevin E., Michael D. Giandrea, and Melissa Brown. 2010. “Stepping Stones and Bridge Jobs: Determinants
and Outcomes.” Papers and Proceedings of the NAFE Sessions at the AEA/ASSA 2010 Annual Meetings.

Giandrea, Michael D., Kevin E. Cahill, and Joseph F. Quinn. 2009. “Bridge Jobs: A Comparison across Cohorts.”
Research on Aging, 31(5), 549-576.

Duh, Mei Sheng, Kevin E. Cahill, Pierre Emmanuel Paradis, Pierre Y. Cremieux, and Paul E. Greenberg. 2009.
“The Economic Implications of Generic Substitution of Antiepileptic Drugs: A Review of Recent Evidence.” Expert
Opinion on Pharmacotherapy, 10(14), 2317-2328.

Wu, Eric Q., Pankaj A. Patel, Reema R. Mody, Andrew P. Yu, Kevin E. Cahill, Jackson Tang, and Eswar Krishnan.
2009. “Frequency, Risk, and Cost of Gout-related Episodes Among the Elderly: Does Serum Uric Acid Level
Matter?” The Journal of Rheumatology, 36(5), 1032-1040.

Giandrea, Michael D., Kevin E. Cahill, and Joseph F. Quinn. 2008. “Self Employment as a Step in the Retirement
Process.” Sloan Center on Aging & Work Issue Brief, No. 15 (September).



Kevin E. Cahill, PhD                                                                               ECONorthwest
                                                                                                             7
                                                                                       Cahill Declaration, Appendix A
                                                                                                              Page 3
          Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 9 of 20




Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2008. “A Micro-Level Analysis of Recent Increases in
Labor Force Participation among Older Workers.” Center for Retirement Research at Boston College Working
Paper, 8 (February).

Giandrea, Michael D., Kevin E. Cahill, and Joseph F. Quinn. 2008. “Self Employment Transitions among Older
Workers with Career Jobs.” U.S. Bureau of Labor Statistics Working Paper, 418 (May).

Lee, Lauren J., Andrew P. Yu, Kevin E. Cahill, Alan K. Oglesby, Jackson Tang, Ying Qiu, and Howard G.
Birnbaum. 2008. “Direct and Indirect Costs among Employees with Diabetic Retinopathy in the United States,”
Current Medical Research and Opinion, 24(5), 1549-1559.

Wu, Eric Q., Pankaj A. Patel, Andrew P. Yu, Reema R. Mody, Kevin E. Cahill, Jackson Tang, and Eswar Krishnan.
2008. “Disease-related and Total Health Care Costs of Elderly Patients with Gout,” Journal of Managed Care
Pharmacy, 14(2), 164-175.

Yu, Andrew P., Kevin E. Cahill, Howard G. Birnbaum, Lauren J. Lee, Alan K. Oglesby, Jackson Tang, and Ying
Qiu. 2007. “Direct and Indirect Costs and Resource Utilization Associated with Photocoagulation and Vitrectomy
Procedures among Employees with Diabetic Retinopathy” Value in Health, 10(3) doi:10.1016/S1098-
3015(10)68726-8.

Giandrea, Michael D., Kevin E. Cahill, and Joseph F. Quinn. 2007. “An Update on Bridge Jobs: The HRS War
Babies.” U.S. Bureau of Labor Statistics Working Paper, 407 (May).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2007. “Down Shifting: The Role of Bridge Jobs After
Career Employment.” Sloan Center on Aging & Work Issue Brief, No. 6 (April).

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2006. “Retirement Patterns from Career Employment.”
The Gerontologist, 46(4), 514-523.

Tinari, Frank D., Kevin E. Cahill, and Elias Grivoyannis. 2006. “Did the 9/11 Victim Compensation Fund
Accurately Assess Economic Losses?” Topics in Economic Analysis and Policy, Vol. 6, Issue 1.

Cahill, Kevin E., Michael D. Giandrea, and Joseph F. Quinn. 2005. “Are Traditional Retirements a Thing of the
Past? Recent Evidence on Retirement Patterns and Bridge Jobs.” U.S. Bureau of Labor Statistics Working Paper,
384 (September).

Tinari, Frank D., Kevin E. Cahill, and LeeAnn M. Pounds. 2005. “The Effects of a Gender-Neutral Life Expectancy
Table in New Jersey Litigation.” Tinari Economics Group Working Paper.

Tinari, Frank D., Kevin E. Cahill, and Elias Grivoyannis. 2005. “A Retrospective Examination of the 9/11 Victim
Compensation Fund Awards.” Papers and Proceedings of the NAFE Sessions at the Allied Social Science
Associations 2005 Annual Meeting.

Tinari, Frank D., and Kevin E. Cahill. 2004. “A Note on a Perverse Result under New York State’s Rule 50-B: The
Case of Pensions.” Tinari Economics Group Working Paper.

Cahill, Kevin E., and Robert L. Clark. 2004. Economics of Aging. In L.S. Noelker, K. Rockwood, and R.L. Sprott
(Eds.), The Encyclopedia of Aging, 4th Edition. New York, NY: Springer Publishing Company.

Cahill, Kevin E., and Alicia H. Munnell. 2004. “The Impact of Raising the Earliest Eligibility Age on Social
Security-Dependent Americans.” Research funded by the Russell Sage Foundation (unpublished manuscript).




Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                              8
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 4
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 10 of 20




Munnell, Alicia H., Kevin E. Cahill, Andrew D. Eschtruth, and Steven A. Sass. 2004. “The Graying of
Massachusetts: Aging, the New Rules of Retirement, and the Changing Workforce.” The Massachusetts Institute for
a New Commonwealth (MassINC).

Munnell, Alicia H., Kevin B. Meme, Natalia A. Jivan, and Kevin E. Cahill. 2004. “Should We Raise Social
Security’s Earliest Eligibility Age?” Center for Retirement Research Issue in Brief, No. 18 (June).

Cahill, Kevin E., and Sheila Campbell. 2004. “Basic Investment Theory Explained.” Center for Retirement Research
Just the Facts, No. 9 (January).

Cahill, Kevin E., and Mauricio Soto. 2003. “How Do Cash Balance Plans Affect the Pension Landscape?” Center
for Retirement Research Issue in Brief, No. 14 (December).

Munnell, Alicia H., Kevin E. Cahill, and Natalia A. Jivan. 2003. “How Has the Shift to 401(k)s Affected the
Retirement Age?” Center for Retirement Research Issue in Brief, No. 13 (September).

Marshall, Nancy L., Cindy L. Creps, Nancy R. Burstein, Kevin E. Cahill, Wendy W. Robeson, Sue Y. Wang, Nancy
Keefe, Jennifer Schimmenti, and Frederic B. Glantz. 2003. “Massachusetts Family Child Care Today: A Report on
the Findings from the Massachusetts Cost and Quality Study.” Wellesley Centers for Women, Wellesley, MA.

“401(k) Plans and Retirement Saving: Lessons for Personal Accounts.” 2002. Summary document of a presentation
by William G. Gale and James M. Poterba prepared for the Social Security Administration (November).

Beecroft, Erik, Kevin E. Cahill and Barbara D. Goodson, 2002. “The Impacts of Welfare Reform on Children: The
Indiana Welfare Reform Evaluation.” Abt Associates Inc. (December).

Burstein, Nancy, Jean I. Layzer, and Kevin E. Cahill. 2001. “National Study of Child Care for Low-Income
Families: Patterns of Child Care Use Among Low-Income Families.” Abt Associates Inc. (August).

Wrobel, Marian V., and Kevin E. Cahill. 2001. “An Evaluation of the Choosing Health Program.” Abt Associates
Inc. (April).

Cahill, Kevin E., 2000. “Heterogeneity in the Retirement Process: Patterns and Determinants of Labor Force
Withdrawal among Individuals with Low-Wage and Short-Duration Jobs.” Boston College Doctoral Dissertation.

Quinn, Joseph F., Richard V. Burkhauser, Kevin E. Cahill, and Robert Weathers. 1998. “Microeconomic Analysis
of the Retirement Decision: United States.” The OECD Economics Department Working Paper No. 203, Paris.

Professional Activities, Honors and Awards _________________________________________
Member, Founding Editorial Board of Work, Aging and Retirement, 2014 – present.
Member, Editorial Board of Research on Aging, 2016 – present.
Member, Editorial Board of Journal of Aging & Social Policy, 2016 – present.
President-Elect, National Association of Forensic Economics, 2018 – present.
At-Large Vice President, Board of Directors, National Association of Forensic Economics, 2013 – 2016.
2011 Lawrence R. Klein Award for best Monthly Labor Review article by joint BLS and non-BLS authors.
Ad hoc referee, 2000 – 2016, The Gerontologist, Journal of Gerontology: Social Sciences, Journal of Applied
Gerontology, Industrial and Labor Relations Review, Journal of Human Resources, Work, Aging and Retirement,
Demography, Population Research and Policy Review, Journal of Population Economics, Research on Aging,
Applied Health Economics and Health Policy, Sociology Quarterly, Journal of Aging and Social Policy, Ageing &

Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                              9
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 5
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 11 of 20




Society, Atlantic Economic Journal, Social Problems, Australian Journal of Social Issues, Asian Social Science, The
Journal of Forensic Economics, AARP, Alfred P. Sloan Foundation, Oxford University Press
American Economics Association, member, 2002 – present.
Gerontological Society of America, member, 2012 – present, investment committee, 2015 – present.
Western Economics Association, member, 2004 – 2008, 2012 – present.
National Association of Forensic Economics (NAFE), member, 2004 – present;
NAFE, organizer of ASSA conference sessions, 2015, 2016 (with Larry Spizman), 2017 (with Scott Gilbert)
Eastern Economics Association, member, 2005 – 2010, 2014
Allied Social Sciences Associations Annual Meeting, Conference Book Cover, 2017, 2015, 2014, 2013, 2012.
Salmon River Art Guild, Regional Art Show, Other Media: First Place (2018, 2017, 2014, 2012); Second Place
(2016, 2011); Third Place (2017, 2016, 2011); Honorable Mention (2016, 2014).
Reviewer of grant proposals, Sandell Grant Program, 2002 – 2003.
Doctoral Fellowship, Social Security Administration, Center for Retirement Research, 1999.
Teaching Excellence Award, Boston College Graduate School of Arts and Sciences, 1998.
Michael Mann Summer Dissertation Award, Boston College Department of Economics, 1997.
Graduate Student Fellowship, Boston College Department of Economics, 1995 – 1998.
Henry Rutgers Scholar, Rutgers College, Department of Economics, 1993.

Presentations and Conferences ___________________________________________________
“The Role of Gradual Retirement in the Economic Security of Older Americans.” The 2018 Annual Scientific
Meeting of the Gerontological Society of America (GSA), Boston, MA, November 14, 2018.

“Continuous Earning: Thriving Over a Lifetime of Work.” Invited speaker at The Institute for Work & the
Economy’s 2018 Force for the Future Conference, Dallas, TX, October 31, 2018.

“Transitions From Career Employment Among Public- and Private-Sector Workers.” Presentation at the National
Bureau of Economic Research (NBER) Conference on Incentives and Limitations of Employment Policies on
Retirement Transitions, Jackson, WY, August 10, 2018.

“Refuting Bogus Statistics in Litigation: A Case Study.” Presentation at the 93rd Annual Conference of the Western
Economic Association International, Vancouver, British Columbia, June 28, 2018.

“Are Older Workers the Ace Up Our Sleeve?” Keynote presentation at the Conference on Strategic Opportunities
for Finding Talent in a Tight Labor Market sponsored by AARP, Easterseals, and ECONorthwest, Portland, OR,
March 6, 2018.

“The Retirement Income Security Outlook for Older Workers: Causes for Concern and Reasons for Optimism.”
Presentation at the Conference on Current and Emerging Trends in Aging and Work sponsored by the Center for
Research and Education on Aging and Technology and the Sloan Research Network on Aging & Work, Miami, FL,
January 18, 2018.

“Before-and-After Analysis: An Application of Structural Break Testing to the Determination of Economic
Damages.” Discussant at the 2018 Annual Meeting of the Allied Social Science Associations, Philadelphia, PA,
January 6, 2018.

Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                             10
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 6
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 12 of 20




“Challenges and Opportunities of Living and Working Longer.” Presentation at the RAND Corporation, Santa
Monica, CA, October 3, 2017.

“The New World of Retirement Income Security.” Presentation at the 21st IAGG World Congress of Gerontology
and Geriatrics, San Francisco, CA, July 25, 2017.

“The Retirement Process and the Fair Calculations in Civil Damages Act of 2016.” Presentation at the 92nd Annual
Conference of the Western Economic Association International, San Diego, CA, June 26, 2017.

“Economic Damages Series.” Presentations for the Oregon State Bar Association Continuing Legal Education
Seminar Series, Tigard, OR, May 10, 17, 24, and 31, 2017.

“Challenges and Opportunities of Living and Working Longer.” Presentation (with Joseph F. Quinn) at the Pension
Research Council Conference on Saving and Retirement in an Uncertain Financial Environment, The Wharton
School, University of Pennsylvania, Philadelphia, PA, May 5, 2017.

“The Retirement Income Landscape in America and Older Workers’ Labor Supply Decisions.” Invited panelist at
the 2017 American Bar Association National Conference on Equal Employment Opportunity Law, New Orleans,
LA, March 29, 2017.

“Notable Economic Trends in Idaho and the Pacific Northwest.” Invited speaker at the Northwest Credit Union
Association’s Governmental Affairs Conference, Boise, ID, January 26, 2017.

“What Determines Gradual Retirement? Differences in the Path to Retirement between Low- and High-Educated
Older Workers.” Discussant at the 2017 Annual Meeting of the Allied Social Science Associations, Chicago, IL,
January 8, 2017.

“The Impact of Oregon’s Pension Legacy Costs on New Teacher Turnover and Quality” Presentation at the 2017
Annual Meeting of the Allied Social Science Associations, Chicago, IL, January 7, 2017.

“Pension Generosity in Oregon and Its Impact on Mid-Career Teacher Attrition and Older Teachers’ Retirement
Decisions.” Presentation at the 2016 Fall Research Conference of the Association for Public Policy Analysis and
Management (APPAM), Washington, DC, November 6, 2016.

“How Do You Study the Impact of Immigrant Inclusion? Considerations for Quantitative Research.” Presentation at
the Welcoming Economies Global Network Conference, Philadelphia, PA, October 20, 2016.

“Economic Damages in Employment Cases.” Presentation for the Multnomah Bar Association, Portland, OR,
September 20, 2016, and the Oregon Trial Lawyers Association, Portland, OR, October 5, 2016.

“Pension Generosity in Oregon and its Impact on the K12 Workforce.” Presentation at the 91st Annual Conference
of the Western Economic Association International, Portland, OR, July 1, 2016.

“Measure of Damages for Employer-Paid Health Insurance Denied While Working.” Discussant at the 91st Annual
Conference of the Western Economic Association International, Portland, OR, July 1, 2016.

“Is Bridge Job Activity Overstated?” Presentation at the 2016 Annual Meeting of the Allied Social Science
Associations, San Francisco, CA, January 4, 2016.

“Does the Option of Continued Work Later in Life Result in a More Optimistic View of Retirement?” Presentation
at the 68th Annual Scientific Meeting of the Gerontological Society of America (GSA), Orlando, FL, November 22,
2015.



Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                             11
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 7
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 13 of 20




“To What Extent is Gradual Retirement a Product of Financial Necessity?” Presentation at the 68th Annual
Scientific Meeting of the Gerontological Society of America (GSA), Orlando, FL, November 21, 2015.

“The Impact of a Time & Place Intervention on Economic Outcomes at a Large Healthcare Organization.”
Presentation at the 68th Annual Scientific Meeting of the Gerontological Society of America (GSA) Pre-Conference
Workshop: Change in the Meaning and Experience of Work Later in Life, Orlando, FL, November 18, 2015.

“The Economic Dynamics and Fiscal Impacts of an Aging Society.” Invited panelist at the 10th Annual Conference
of the Oregon Oral Health Coalition, Oral Health in the Age of Aging: Perspectives on Epigenetics, Gerontology,
and Chronic Diseases, Portland, OR, October 2, 2015.

“Pathways to Retirement in the United States: An Evolving Process.” Invited speaker at the Center for Senior
Policy’s Conference on Extending Working Life: The American Experience, Oslo, Norway, September 15, 2015.

“Midyear Commercial Real Estate Economic Forum.” Invited panelist at a forum sponsored by TitleOne
Corporation, Boise, ID, June 17, 2015.

“Boomers and the Future of Oregon’s Economy.” Speaker at a jointly-sponsored ECONorthwest–AARP event on
leveraging Oregon’s 50-plus population, Portland, OR, March 17, 2015.

“The Impact of a Randomly-Assigned Time & Place Management Initiative on Work and Retirement Expectations.”
Presentation at the 2015 Annual Meeting of the Allied Social Science Associations, Boston, MA, January 4, 2015.

“A Balanced Look at Self-Employment Transitions Later in Life.” Presentation at the 67th Annual Scientific
Meeting of the Gerontological Society of America (GSA), Policy Series: Self-Employment and Entrepreneurship:
The Aging Workforce’s ‘Encore’?, Washington, DC, November 8, 2014.

“How Might the Affordable Care Act Impact Retirement Transitions?” Presentation at the 89th Annual Conference
of the Western Economic Association International, Denver, CO, June 28, 2014.

“Hours Flexibility Preferences and Work/Retirement Decisions.” Presentation at the Work and Family Researchers
Network (WFRN) 2014 Conference, New York, NY, June 19, 2014.

“Bridge Jobs and the New Era of Retirement.” Invited speaker at the Sloan Foundation’s Workshop on Measuring,
Modeling, and Modifying Late in Life Workplace Dynamics, New York, NY, June 5, 2014.

“The Impact of Hours Flexibility on Retirement Transitions.” Presentation at the Pacific Northwest Regional
Economics Conference (PNREC) 2014, Portland, OR, May 8, 2014.

“Job Transitions among Today’s Older Americans: Challenges and Opportunities.” Keynote speaker at AARP’s
Finding Work at 50+ Event, Beaverton, OR, April 22, 2014.

“Retirement Communities – the Golden Age of Real Estate.” Invited panelist at a forum sponsored by the Idaho
Business Review, Boise, ID, April 1, 2014.

“Transitions into Self-Employment at Older Ages: 1992 to 2012.” Presentation at the 40th Annual Conference of the
Eastern Economics Association, Boston, MA, March 8, 2014.

“What Forensic Economists Need to Know about Societal Aging.” Presentation at the NAFE Sessions of the 40th
Annual Conference of the Eastern Economics Association, Boston, MA, March 8, 2014.

“Preparing for the Aging Boom: Best Practices for Employers.” Invited panelist at a forum sponsored by the Vision
Action Network and the Washington County Chamber of Commerce Partnership, Portland, OR, January 29, 2014.


Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                             12
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 8
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18        Page 14 of 20




“The New Era of Retirement.” Presentation at the Osher Lifelong Learning Institute at Boise State University,
Boise, ID, January 9, 2014.

“The Impact of Hours Flexibility on Career Employment, Bridge Jobs, and the Timing of Retirement.” Presentation
at the 2014 Annual Meeting of the Allied Social Science Associations, Philadelphia, PA, January 4, 2014.

“Schedule Matches and Work-life Fit among Older Healthcare Workers.” Presentation at the 66th Annual Scientific
Meeting of the Gerontological Society of America (GSA), New Orleans, LA, November 21, 2013.

“Self-Employment Transitions among Older Americans.” Invited speaker at the AARP Public Policy Institute
Roundtable on Crafting a Workforce Development System that Better Meets the Needs of Older Jobseekers and
Workers, Washington, DC, November 7, 2013.

“The Uncertainty of Planning for Retirement.” Invited guest on Chicago Public Radio, WBEZ’s “Morning Shift,”
Chicago, IL, November 4, 2013.

“The Role of Gender in the Retirement Patterns of Older Americans.” Invited speaker at the U.S. Department of
Labor’s Older Women Workers Roundtable, Washington, DC, September 27, 2013.

“Are Gender Differences Emerging in the Retirement Patterns of the Early Boomers?” Presentation at the 88th
Annual Conference of the Western Economic Association International, Seattle, WA, June 30, 2013.

“Getting Older, Getting Hired.” Invited guest on WGBH’s “Boston Public Radio,” Boston, MA, January 22, 2013.

“Employment Experiences of Older Workers in the Context of Shifts in the National Economy.” Presentation at the
65th Annual Scientific Meeting of the Gerontological Society of America (GSA), San Diego, CA, November 17,
2012.

“Retirement Patterns and the Macroeconomy, 1992 to 2010: The Prevalence and Determinants of Bridge Jobs,
Phased Retirement, and Reentry among Different Cohorts of Older Americans.” Presentation at the 2012 Fall
Research Conference of the Association for Public Policy Analysis and Management (APPAM), Baltimore, MD,
November 9, 2012.

“New Evidence on Self-Employment Transitions among Older Americans with Career Jobs.” Presentation at the
87th Annual Conference of the Western Economic Association International, San Francisco, CA, June 30, 2012.

“Work after Retirement: Lessons for Employers and Policymakers from the United States.” Invited speaker at
Eurofound’s “Income from Work after Retirement” Expert Workshop, European Foundation for the Improvement of
Living and Work Conditions, Brussels, Belgium, June 15, 2012.

“The Relationship between Work Decisions and Location Later in Life.” Presentation at the 2012 Annual Meeting
of the Allied Social Science Associations, Chicago, IL, January 7, 2012.

“Building Your Bridge to Retirement’?” Invited guest on AARP’s “Inside E Street” for Public Television,
Washington, DC, December 7, 2011.

“How Does Occupational Status Impact Bridge Job Prevalence.” Presentation at the 2011 Annual Meeting of the
Allied Social Science Associations, Denver, CO, January 8, 2011.

“Stepping Stones and Bridge Jobs: Determinants and Outcomes.” Presentation at the 2010 Annual Meeting of the
Allied Social Science Associations, Atlanta, GA, January 4, 2010.

“Adapting U.S. Retirement Behavior.” Discussant at the 2009 Annual Meeting of the Eastern Economic
Association, New York, NY, February 27, 2009.

Kevin E. Cahill, PhD                                                                                ECONorthwest
                                                                                                             13
                                                                                        Cahill Declaration, Appendix A
                                                                                                               Page 9
         Case 6:17-cv-00448-MC              Document 71          Filed 12/14/18         Page 15 of 20




“Retirement Patterns and Determinants among Individuals with a History of Short-Duration Jobs.” Presentation at
the 2009 Annual Meeting of the Allied Social Science Associations, San Francisco, CA, January 4, 2009.

“The Role of Bridge Jobs in the Retirement Process.” Presentation at The Ann Richards Invitational Roundtable on
Gender and the Media, Older Workers: Benefits and Obstacles for Women’s and Men’s Continued Employment,
Brandeis University, Waltham, MA, October 24, 2008.

“The Role of Re-entry in the Retirement Process.” Presentation at the 2008 Annual Meeting of the Allied Social
Science Associations, New Orleans, LA, January 4, 2008.

“A Micro-level Analysis of Recent Increases in Labor Force Participation among Older Workers.” Presentation at
the Korea Labor Institute Conference on Panel Data, Seoul, Korea, October 25, 2007.

“Bridge Jobs and Retiree Well-being.” Presentation at the 2007 Annual Meeting of the Western Economic
Association, Seattle, WA, July 2, 2007.

“Self Employment Transitions among Older Workers with Career Jobs,” Presentation at the 2007 Annual Meeting
of the Eastern Economic Association, New York, NY, February 24, 2007.

“A Micro-level Analysis of Recent Increases in Labor Force Participation among Older Workers.” Presentation at
the 2006 Annual Meeting of the Western Economic Association, San Diego, CA, July 2, 2006.

“Retirement Patterns and Bridge Jobs among the HRS War Babies.” Presentation at the 2005 Annual Meeting of the
Western Economic Association, San Francisco, CA, July 7, 2005.

SEAK Annual National Expert Witness Conference, Hyannis, MA, June 16-17, 2005.

“The Social Security Debate: Why Should I Care about Reforms?” Invited guest for a panel discussion on Social
Security Personal Accounts, Drew University Economics Department, Madison, NJ, April 12, 2005.

“The Role of the Economist in Assessing Damages for Defendants.” Presentation at Liberty Mutual Group, Marlton,
NJ, March 18, 2005.

“Was the 9/11 Victim Compensation Fund a Success? A Forensic Economist’s View.” Presentation at the 2005
Annual Meeting of the Eastern Economic Association, New York, NY, March 5, 2005.

“Recent Evidence on Retirement Patterns and Bridge Jobs.” Presentation at the 2005 Annual Meeting of the Eastern
Economic Association, New York, NY, March 4, 2005.

“A Retrospective Examination of the 9/11 Victim Compensation Fund Awards: Calculated vs. Actual Economic
Loss Awards.” Presentation at the 2005 Annual Meeting of the Allied Social Science Associations: Expanding the
Frontiers of Economics, Philadelphia, PA, January 8, 2005.

“Are Traditional Retirements a Thing of the Past?” Presentation at the U.S. Bureau of Labor Statistics, Washington,
DC, December 16, 2004.

“How Well Prepared Are Massachusetts Families for Retirement?” Presentation at the New England Study Group,
Federal Reserve Bank of Boston, Boston, MA, October 12, 2004.

Annual Meeting of the Allied Social Science Associations, San Diego, CA, January 3-5, 2004.

“Securing Retirement Income for Tomorrow’s Retirees.” Session Chair for the Sandell Grant Program Presentations
at the Fifth Annual Conference of the Social Security Retirement Research Consortium, Washington, DC, May 15-
16, 2003.

Kevin E. Cahill, PhD                                                                                 ECONorthwest
                                                                                                              14
                                                                                         Cahill Declaration, Appendix A
                                                                                                               Page 10
        Case 6:17-cv-00448-MC              Document 71         Filed 12/14/18        Page 16 of 20




“Retirees Back at Work.” Invited guest for “On Point,” National Public Radio, Boston, MA, March 12, 2003.

“The Changing Retirement Income Landscape.” Presentation at the Ethics and Aging Seminar Series at Boston
College, Chestnut Hill, MA, February 3, 2003.

“Social Security Reform: The Relationship between Today’s Program and Tomorrow’s.” Discussant at the 55th
Annual Scientific Meeting of the Gerontological Society of America, Boston, MA, November 26th, 2002.

“Patterns of Child Care Use among Low-Income Families.” Presentation at the National Association for Welfare
Research and Statistics (NAWRS) 42nd Annual Workshop: Research, Reauthorization, and Beyond, Albuquerque,
NM, August 25-28, 2002.

Annual Meeting of the Allied Social Science Associations, Boston, MA, January 7-9, 2000.

“The Outlook for Retirement Income.” Second Annual Conference of the Social Security Retirement Research
Consortium, Washington, DC, May 17-18, 2000.

“New Developments in Retirement Research.” First Annual Joint Conference of the Social Security Retirement
Research Consortium, Washington, DC, May 20-21, 1999.

“AHEAD (Asset and Health Dynamics Among the Oldest Old) Summer Workshop.” Survey Research Center, The
University of Michigan, Ann Arbor, MI, Summer 1997.

“GSOEP-PSID Summer Workshop.” Center for Policy Research, Syracuse University, Syracuse, NY, Summer
1997.

Conference Posters ____________________________________________________________
Cahill KE, James JB, Pitt-Catsouphes M, “How Do Older Healthcare Workers’ Preferences for Flexibility Affect
Work and Retirement Decisions?” Gerontological Society of America (GSA) 66th Annual Scientific Meeting,
November 20-24, 2013.

Wu E, Cahill KE, Bieri C, Ben-Hamadi R, Yu AP, Erder MH, “Comparison of Hospitalization Use and Health Care
Costs of Elderly Major Depressive Disorder (MDD) Patients Treated with Escitalopram, Generic SSRIs, and
SNRIs,” International Society for Pharmacoeconomics and Outcomes Research (ISPOR) 14th Annual International
Meeting, May 16-20, 2009.

Cahill, KE, Giandrea MD, Quinn JF, “Retirement Behavior among Individuals with Erratic Work Histories,”
Gerontological Society of America (GSA) 61st Annual Scientific Meeting, November 21-25, 2008.

Jaff MR, Engelhart L, Rosen E, Yu AP, Cahill KE, “Clinical and Economic Outcomes among U.S. Medicare
Beneficiaries with Lower Extremity Peripheral Arterial Disease (PAD),” International Symposium on Endovascular
Therapy (ISET), January 20-24, 2008.

Giandrea MD, Cahill KE, Quinn JF, “Self Employment Transitions among Older Workers with Career Jobs,”
Gerontological Society of America (GSA) 60th Annual Scientific Meeting, November 16-20, 2007.

Lee LJ, Yu AP, Cahill KE, Birnbaum HG, Oglesby AK, Tang J, Qiu Y, “Direct and Indirect Costs among
Employees with Diabetic Retinopathy,” American Diabetes Association (ADA) 67th Scientific Sessions, June 22-
26, 2007.




Kevin E. Cahill, PhD                                                                              ECONorthwest
                                                                                                           15
                                                                                      Cahill Declaration, Appendix A
                                                                                                            Page 11
         Case 6:17-cv-00448-MC               Document 71           Filed 12/14/18        Page 17 of 20




Yu AP, Cahill KE, Birnbaum HG, Lee LJ, Oglesby AK, Tang J, Qiu, Y, “Direct and Indirect Costs Associated with
Photocoagulation and Vitrectomy among Employees with Diabetic Retinopathy,” International Society for
Pharmacoeconomics and Outcomes Research (ISPOR) 12th International Meeting, May 19-23, 2007.

Wu E, Patel P, Krishnan E, Yu AP, Cahill KE, Tang J, Mody R, “Healthcare Cost of Gout in an Elderly Population:
A Claims Database Analysis,” American Geriatrics Society (AGS) 2007 Annual Scientific Meeting, May 2-6, 2007.

Wu E, Mody R, Krishnan E, Yu AP, Cahill KE, Tang J, Patel P, “Tighter Control of Serum Uric Acid in Gout is
Associated with Lower Morbidity and Health Care Costs,” American College of Rheumatology (ACR) Annual
Scientific Meeting, November 10-15, 2006.

Expert Reports, Trial and Deposition Testimony ______________________________________
ProTech Industries, Inc. vs. Wickum Weld, Inc., misappropriation of trade secrets proceeding, Superior Court for
Clark County, State of Washington, opinion as to plaintiff’s lost profits and unjust enrichment, testimony taken in
deposition, October 17, 2018.

Arbitration between the City of Portland and the Portland Fire Fighters’ Association, opinion as to the generosity of
the Oregon Public Service Retirement Plan (OPSRP) relative to firefighters’ pension benefits in comparable cities,
testimony taken in arbitration, September 26, 2017.

James Moffat and Gayle Moffat vs. Cedar Grove Composting, Inc., loss of use and enjoyment of property
proceeding, Superior Court for Snohomish County, State of Washington, opinion as to defendant’s positive
economic impacts and achievement of stated public policy goals, testimony taken in trial, April 3, 2017.

Mobilitie, LLC Petition for Declaratory Ruling before the Federal Communications Commission (FCC) in the
Matter of Promoting Broadband for All Americans by Prohibiting Excessive Charges for Access to Public Rights of
Way, WT Docket No. 16-421, opinion as the economics of local government right of way fees, written testimony
submitted to the FCC, March 8, 2017; reply declaration submitted to the FCC, April 7, 2017.

Michael Davis and Julie Davis, et al. vs. Cedar Grove Composting, Inc., loss of use and enjoyment of property
proceeding, Superior Court for Snohomish County, State of Washington, opinion as to defendant’s positive
economic impacts and achievement of stated public policy goals, testimony taken in deposition, February 13, 2017;
Catherine Avila and Dionicilo Avila, et al. vs. Cedar Grove Composting, Inc., loss of use and enjoyment of property
proceeding, Superior Court for King County, State of Washington, opinion as to defendant’s positive economic
impacts and achievement of stated public policy goals, testimony taken in deposition, February 13, 2017.

Application by TransCanada Keystone Pipeline, LP for a Permit to Construct Keystone XL Pipeline, Before the
Public Utilities Commission (PUC) of the State of South Dakota, rebuttal testimony on behalf of Standing Rock
Sioux Tribe regarding the socioeconomic analysis contained in the U.S. Department of State’s Final Supplemental
Environmental Impact Statement on the Keystone XL Pipeline Project, testimony taken in Pierre, SD in front of the
PUC, August 3, 2015.

Multnomah County vs. Conway Construction Company, et al., bridge construction damages proceeding, Multnomah
County Circuit Court, Oregon, opinion as to plaintiff’s economic damages due to the installation of defective bridge
decking, testimony taken in trial, February 25, 2015.

KForce vs. Brett Oxenhandler, et al., business damages proceeding, United States District Court, Western District of
Washington at Seattle, opinion as to plaintiff’s calculation of economic damages, testimony taken in deposition,
February 5, 2015.




Kevin E. Cahill, PhD                                                                                  ECONorthwest
                                                                                                               16
                                                                                          Cahill Declaration, Appendix A
                                                                                                                Page 12
         Case 6:17-cv-00448-MC                Document 71          Filed 12/14/18         Page 18 of 20




State of Oregon, ex rel. John Kroger, Attorney General vs. AU Optronics Corporation, et al., TFT-LCD antitrust
litigation, United States District Court, Northern District of California at San Francisco, opinion as to the
apportionment of damages across purchaser and product groups, testimony taken in deposition, August 11, 2014.

David Sawyer and Joan Sawyer vs. Metropolitan Life Insurance Company, et al., personal injury proceeding,
Middlesex County Superior Court, Massachusetts, opinion as to plaintiff’s lost earning capacity, testimony taken in
deposition, April 16, 2013.

Expert Economic Assessment of the USAF Socioeconomic Impact Analysis for Boise AGS, report submitted to the
United States Air Force, March 3, 2012.

Council on American Islamic Relations – New Jersey, Inc., et al. vs. Bergman Real Estate Group, et al., business
damages proceeding, Essex County Superior Court, New Jersey, opinion as to plaintiff’s lost fundraising revenue,
testimony taken in deposition, September 21, 2005.

Garfinkel vs. Morristown Obstetrics and Gynecology Associates, et al., Hon. Stephen F. Smith, Morris County
Superior Court, New Jersey, opinion as to defendants’ lost profits, testimony taken in trial, June 23, 2005.

Edwards vs. City of New York, wrongful termination proceeding, Hon. Fernando Tapia, New York City Civil
Court, Bronx County, New York, opinion as to the loss of earnings, fringe benefits, and pension benefits, testimony
taken in trial, June 1, 2005.

Allen vs. Euromarket Designs, Inc., wrongful termination proceeding, Hon. Stephen J. Burnstein, Essex County
Superior Court, New Jersey, opinion as to the loss of earnings, testimony taken in trial, April 20, 2005.

Ali vs. Cervelli, personal injury proceeding, Hon. Robert P. Contillo, Bergen County Superior Court, New Jersey,
opinion as to the loss of income from the family business and the loss of household services, testimony taken in trial,
April 13-14, 2005.

Peskin vs. AT&T Corporation, wrongful termination proceeding, Somerset County Superior Court, New Jersey,
opinion as to the loss of earnings, testimony taken in deposition, April 8, 2005.

Garfinkel vs. Morristown Obstetrics and Gynecology Associates, et al., wrongful termination proceeding, Morris
County Superior Court, New Jersey, opinion as to defendants’ lost profits, testimony taken in deposition, March 16,
2005.

Packard vs. The Bessemer Group, wrongful termination proceeding, Middlesex County Superior Court, New Jersey,
opinion as to the loss of earnings and pension benefits, testimony taken in deposition, February 17, 2005.

Durant vs. The Associates, business damages proceeding, Hon. Nicholas J. Stroumtsos, Jr., Middlesex County
Superior Court, New Jersey, opinion as to the loss of incremental profit, testimony taken in trial, December 15,
2004.

Durant vs. The Associates, business damages proceeding, Middlesex County Superior Court, New Jersey, opinion as
to the loss of incremental profit, testimony taken in deposition, November 22, 2004.

Luisi vs. Luisi, divorce proceeding, Hon. Rachel A. Adams, Richmond County Supreme Court, New York, opinion
as to the value of enhanced earning capacity, testimony taken in trial, November 11, 2004.

Newspaper, Periodicals, Blogs and Other Publications _________________________________
Cahill, Kevin E. 2018. “Parking Garage Changes Highlight Downside of Boise’s Growth. A Net Positive Impact?”
Idaho Business Review (December).


Kevin E. Cahill, PhD                                                                                   ECONorthwest
                                                                                                                17
                                                                                           Cahill Declaration, Appendix A
                                                                                                                 Page 13
         Case 6:17-cv-00448-MC              Document 71         Filed 12/14/18        Page 19 of 20




Cahill, Kevin E. 2018. “Utter Nonsense to Say War Simulations in Downtown Boise Don’t Have Costs.” Idaho
Statesman (September).

Cahill, Kevin E. 2018. “Boise’s Traffic: An Economist’s View.” Idaho Business Review (September).

Cahill, Kevin E. 2017. “Yes, the Idaho Guard Brings Local Jobs, Spending. But 2015 Study Misleads on F-35
Debate.” Idaho Statesman (May).

Cahill, Kevin E., and Casey Keck. 2017. “What Are the Economic, Social, and Civic Impacts of a Welcoming
Framework?” Working Paper. Research funded by Welcoming America.

Cahill, Kevin E. 2016. “It’s Baaaack: The Flawed Argument That Older Workers Should Step Aside.” Huffington
Post (September).

Cahill, Kevin E., Andrew Dyke, and John Tapogna. 2016. “Pension Generosity in Oregon and Its Impact on
Midcareer Teacher Attrition and Older Teachers’ K12 Workforce Exit Decisions.” CEDR Policy Brief 2016-6.
University of Washington, Seattle, WA.

Cahill, Kevin E., Andrew Dyke, and John Tapogna. 2016. “The Impact of Oregon’s Pension Legacy Costs on New
Teacher Turnover and Quality.” CEDR Policy Brief 2016-5. University of Washington, Seattle, WA.

Cahill, Kevin E. 2016. “Shouldn’t We Lead by Example if We Want Americans to Save More for Retirement?”
Huffington Post (May).

Cahill, Kevin E., Andrew Dyke, and John Tapogna. 2016. “Does Idaho Come Up Short on College and Career
Readiness? Absolutely.” Idaho Statesman (March).

Cahill, Kevin E., John Tapogna, Andrew Dyke, Melissa Rowe, Tessa Krebs, and Ryan Knapp. 2015. “To What
Extent is there a Skills Gap in Idaho?” ECONorthwest Issue Brief (July).

Cahill, Kevin E. 2014. “A New Perspective on Older Workers.” Idaho Business Review (June).

Tapogna, John, Kevin E. Cahill, and Andrew Dyke. 2014. “Comparing Spending and Academic Results is
Imperative.” Idaho Education News (June).

Cahill, Kevin E., John Tapogna, and Jay Bloom. 2014. “Societal Aging Need Not Mean Slower Growth for
Oregon.” The Oregonian (May).

Cahill, Kevin E., Michael D. Giandrea, and Gene J. Kovacs. 2014. “Self-Employment: The Answer for an Aging
Workforce and a Sluggish Economy?” Sloan Center on Aging & Work, AGEnda (March).

Cahill, Kevin E., and Jacquelyn B. James. 2013. “A Cost/Benefit View of Occasional Flexibility.” Sloan Center on
Aging & Work, AGEnda (December).

Cahill, Kevin E. and Jacquelyn B. James. 2013. “Small Request, Big Impact: The Importance of Occasional
Flexibility in a Healthcare Setting.” Sloan Center on Aging & Work at Boston College Issue Brief (November).

Cahill, Kevin E., John Tapogna, Rod Gramer, and Diana Lachiondo. 2013. “To What Extent Will Demographic
Changes Help Idaho Reach Its Educational Attainment Goals for 2020?” ECONorthwest Issue Brief (October).

Cahill, Kevin E., and Gene J. Kovacs. 2013. “Santa Claus, the Easter Bunny, and Traditional Retirement.” Sloan
Center on Aging & Work, AGEnda (May).




Kevin E. Cahill, PhD                                                                               ECONorthwest
                                                                                                            18
                                                                                       Cahill Declaration, Appendix A
                                                                                                             Page 14
         Case 6:17-cv-00448-MC             Document 71          Filed 12/14/18        Page 20 of 20




Cahill, Kevin E., Jacquelyn James, Marcie Pitt-Catsouphes, and Maureen O’Keeffe. 2012. “Late-Career Flexibility:
Beyond Phased Retirement.” HR Pulse Magazine (December).

Cahill, Kevin E. and Paul Thoma. 2012. “What Does the Aging of Idaho Mean for its Citizens, Employers, and
Policymakers?” ECONorthwest Issue Brief (September).

Cahill, Kevin E., and Gene J. Kovacs. 2012. “Should You Be Counting on the Social Security Trust Fund?” Sloan
Center on Aging & Work, AGEnda (September).

Cahill, Kevin E., John Tapogna, Paul Thoma, and Bryce Ward. 2012. “Is Boise Over- or Underperforming
Economically?” ECONorthwest Issue Brief (August).

Cahill, Kevin E. 2012. “What Ichiro’s Departure Says About Loyalty and the Employer-Employee Relationship.”
The Seattle Times (July).

Cahill, Kevin E. 2012. “Thinking about Phased Retirement?” Sloan Center on Aging & Work, AGEnda (June).

Sweet, Stephen and Kevin E. Cahill. 2012. “How the Health Care Sector Can Prepare for the Aging of Its
Workforce?” Sloan Center on Aging & Work, AGEnda (April).

Cahill, Kevin E. and Stephen Sweet. 2012. “Should Older Americans Feel Gloomy About Their Job Prospects?”
Sloan Center on Aging & Work, AGEnda (March).

Cahill, Kevin E. 2012. “F-35 Opponent Questions Air Force Report.” The Boise Guardian (February).

Cahill, Kevin E. 2012. “Five Reasons Why Flexible Work Options Are Good Business in a Bad Economy.” Sloan
Center on Aging & Work, AGEnda (February).

Cahill, Kevin E. 2011. “Should Older Workers Step Aside?” Huffington Post Blog (featured article) (August) and
Sloan Center on Aging & Work, AGEnda (December).

Letters to the Editor, The Wall Street Journal, 2015 (April), 2014 (March), 2013 (November), 2012 (May), 2011
(March), 2006 (November), 2005 (May); The Idaho Statesman, 2012 (April).

Quoted and/or cited by: The Wall Street Journal, The New York Times, U.S. News and World Report, Time, National
Public Radio, Reuters, NBC News, CNBC, The Washington Post, Business Week, Bloomberg, MarketWatch, AARP,
Investor’s Business Daily, The Boston Globe, WBEZ, WRKO Radio, The Seattle Times, The Oregonian, The Idaho
Statesman, Business Insider, The Boise Guardian, Arbiter Online.




Kevin E. Cahill, PhD                                                                               ECONorthwest
                                                                                                            19
                                                                                       Cahill Declaration, Appendix A
                                                                                                             Page 15
